Citation Nr: 0906164	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-40 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a left ankle disability.  

In December 2008, a hearing was held before the undersigned 
sitting at the RO.  At that time, the Veteran submitted 
additional evidence with a waiver of RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist a veteran in the development of a claim.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).  In claims to reopen, this includes assisting 
a veteran in procuring relevant treatment records.  

In October 2006, the Veteran submitted an authorization for 
release of records from Good Samaritan Hospital.  He 
identified treatment for his left ankle disability from April 
1968 through July 1971.  A post-it note affixed to the 
authorization indicates that these were "used in 1st 
rating".  On review, at the time of the initial rating the 
claims file contained private medical records from Dr. H.P. 
and a Certificate of Attending Physician from Dr. P.L.  While 
these records discuss various surgical procedures, it does 
not appear that records from Good Samaritan Hospital were 
ever requested.  

Additionally, at the travel board hearing, the Veteran 
reported that he was currently seeing Dr. R.D.  He indicated 
that he filed his claim before he started seeing this 
physician and that VA did not have these records.  He stated 
that he could get them if VA requested.  He reported that he 
has discussed his history with Dr. R.D., who indicated that 
the fracture and subsequent operations were driven by the 
fact that his condition was not treated in service.  The 
Veteran has identified relevant treatment records and these 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request records from Good Samaritan 
Hospital for the period from April 1968 to 
July 1971.  If a current authorization is 
required it should be obtained from the 
Veteran.  All records obtained or 
responses received should be associated 
with the claims file.

2.  Contact the Veteran and ask that he 
complete an authorization for release of 
records from his current physician, Dr. 
R.D., at the Franklin Medical Center.  If 
a completed authorization is received, 
request the identified medical records.  
The Veteran should be advised that he may 
also submit these records himself.  All 
records obtained or responses received 
should be associated with the claims file.  

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
left ankle disability.  All applicable 
laws and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




